Citation Nr: 0948276	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed liver 
disorder. 

2.  Entitlement to service connection for an innocently 
psychiatric disorder claimed as posttraumatic stress disorder 
(PTSD), depression, and anxiety, to include whether new and 
material evidence has been received to reopen a previously 
denied claim.  

3.  Entitlement to service connection for a claimed 
respiratory disorder, claimed as due to in-service asbestos 
exposure or herbicide exposure, to include whether new and 
material evidence has been received to reopen a previously 
denied claim.  

4.  Entitlement to service connection for claimed diabetes 
mellitus, type 2, claimed as due to herbicide exposure.  

5.  Entitlement to service connection for claimed peripheral 
neuropathy of the bilateral lower extremities, claimed as due 
to herbicide exposure or as secondary to diabetes mellitus.  
6.  Entitlement to service connection for claimed renal 
disease, claimed as due to herbicide exposure.  

7.  Entitlement to service connection for claimed skin 
cancer, claimed as due to herbicide exposure.  

8.  Entitlement to service connection for claimed 
disfigurement of arms and hands.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, his son, and his brother 



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an March 2004 RO rating decision, 
which inter alia denied service connection for diabetes 
mellitus, type 2, diabetic nephropathy, peripheral 
neuropathy.

Following the March 2004 RO rating decision, the Veteran 
submitted a timely Notice of Disagreement (NOD) in April 
2004, disagreeing with the RO's decision regard the issues of 
service connection for diabetes mellitus, type 2, diabetic 
nephropathy, and peripheral neuropathy.  

In March 2005, the RO issued a Statement of the Case (SOC) 
addressing the issues, and the Veteran filed a timely 
Substantive Appeal (VA Form 9) in April 2005.  

Subsequently, the Veteran submitted a statement in August 
2005, in which he indicated that he wished to "stop [his] 
appeal's process."  He also indicated, however, that he was 
submitting additional evidence in support of his claims for 
PTSD, skin cancer, diabetes mellitus, and peripheral 
neuropathy.  

The RO sent the Veteran a VCAA notice letter informing the 
Veteran that these claims had been previously denied and were 
final, and that he would need to submit new and material 
evidence to reopen the claims.  

To the extent the Veteran had previously perfected his appeal 
with regard to the issues, the Board notes that the RO 
mischaracterized the claims of service connection for 
diabetes mellitus, type 2, diabetic nephropathy, and 
peripheral neuropathy as a petition to reopen.  

Nonetheless, the Board finds that the Veteran is not 
prejudiced by the adjudication because the RO fully developed 
the claims, then reopened and adjudicated them on the merits 
in a July 2006 rating decision.  

The Board further notes that the RO's March 2004 rating 
decision denied the Veteran's claims of service connection 
for emphysema, pneumonia, PTSD, and a depressive and anxiety 
disorder.  

In a July 2006 rating decision, the RO denied a petition to 
reopen the claims based on a determination that new and 
material evidence had not been submitted as required to 
reopen the finally adjudicated claims.  In the March 2007 SOC 
and a March 2009 Supplemental Statement of the Case (SSOC), 
the RO appeared to reopen the matters and address them on 
their merits.  

Regardless of the RO's action, the Board must first determine 
whether the Veteran has submitted new and material evidence 
with respect to the claims of service connection for PTSD and 
a respiratory disorder before evaluating the merits of the 
previously denied claims.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  

Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  See Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).  

With regard to the issue of service connection for a 
psychiatric disorder, the Board notes that the Veteran, 
throughout his correspondence, has described his claimed 
psychiatric disorder as PTSD, depression, and anxiety.  
Accordingly, the Board finds that his claim reasonably 
encompasses all three disorders.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  

The Board notes for sake of clarity that the Veteran's claim 
of service connection for skin cancer is an original claim on 
appeal from the July 2006 RO rating decision.  

Also on appeal is a September 2007 rating decision, which 
denied the Veteran's original claims of service connection 
for disfigurement of the arms and hand.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issues of service connection for a respiratory disorder, 
a psychiatric disorder, peripheral neuropathy of the 
bilateral lower extremities, renal disease, and disfigurement 
of the arms and hands, are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  During the Veteran's October 2009 Board hearing, which 
was, prior to the promulgation of a decision in the appeal, 
the Board received notification from the Veteran, through his 
authorized representative, that a withdrawal of his claim of 
service connection for a liver disorder was requested.  

3.  The RO denied the Veteran's original claims of service 
connection for a psychiatric disorder and a respiratory 
disorder in a March 2004 rating decision.  The Veteran was 
notified in writing of the decision, but he did not file a 
timely Notice of Disagreement (NOD).  

4.  The evidence received since the March 2004 rating 
decision is neither cumulative nor redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims.  

5.  The Veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era.  

6.  The currently demonstrated diabetes mellitus type 2 is 
shown to have been manifested to a degree of at least 10 
percent disabling in March 2000.  

7.  The currently demonstrated skin disorder manifested by 
squamous cell carcinoma, basal cell carcinoma, palmar eczema, 
and actinic keratosis is not shown to due to sun exposure or 
other event or incident of the Veteran's active service.  



CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran 
(or his or her authorized representative) have been met for 
the claim of service connection for a liver disorder.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. § 20.204 (2009).

2.  The March 2004 RO rating decision denying service 
connection for a claimed psychiatric disorder and a 
respiratory disorder is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

3.  Because evidence received since March 2004 is new and 
material, the claim of service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.159, 
3.156 (2009).

4.  Because evidence received since March 2004 is new and 
material, the claim of service connection for a respiratory 
disorder is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.159, 
3.156 (2009).

5.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by type 2 diabetes mellitus is due to 
his presumed exposure to Agent Orange that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1116, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).

6.  The Veteran does not have a skin disability to include 
any manifested by squamous cell carcinoma, basal cell cancer, 
palmar eczema, or actinic keratosis due to disease or injury 
incurred in or aggravated by active service; nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal of Claim

In June 2007, the Veteran submitted a statement in which he 
wrote that he had no liver problems.  During his October 2009 
Board hearing, he clarified that he wished to withdraw his 
appeal with regard to the issue of service connection for a 
liver disorder.  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009). An 
appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.204 (2009). Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn his appeal 
with regard to the issue of service connection for a liver 
disorder.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with regard to that 
issue, and the Board does not have jurisdiction to review the 
appeal.  Therefore, the claim is dismissed.


II.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims decided hereinbelow has been 
accomplished.  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that no further notification 
or assistance is required as to the claim of service 
connection for diabetes mellitus type 2, and the petitions to 
reopen the claims of service connection for a psychiatric 
disorder and a respiratory disorder.  

With regard to his claim of service connection for skin 
cancer, the RO sent the Veteran a letter in February 2006 
advising him that to establish entitlement to service 
connection on the merits, the evidence must show a current 
disability, an injury or disability based on active service, 
and a relationship between the claimed disabilities and 
active service.  

The February 2006 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies, that he must provide enough information 
about the records to allow VA to request them, and that it 
was his responsibility to make sure VA received the records.  

The RO also sent the Veteran a letter in March 2006 advising 
him of the five Dingess elements, to specifically include 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  

In short, the Board finds that the Veteran has received 
notice of the elements required to support his claims, and 
notice of what evidence, if any, will be obtained by the 
Veteran and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim of service 
connection for skin cancer.  

First, the Veteran's service treatment record (STR) is on 
file, and the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  

The Veteran was not afforded a VA examination in connection 
with the claim of service connection for skin cancer.  

A VA examination is required where the record includes (1) 
competent evidence of a current disability or continuous 
symptoms since service; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service; and (4) lack of sufficient competent evidence upon 
which the Board can decide the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

In this case, a VA examination is not warranted because the 
record does not include competent evidence indicating that 
the Veteran has a skin disorder that may be associated with 
his active service.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument in 
support of his claims.  

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  


III.  Analysis

A.  New and Material Evidence

As indicated herein above, the RO previously denied the 
Veteran's claims of service connection for PTSD, depression, 
anxiety, and a respiratory disorder, on the merits in a March 
2004 rating decision based on the RO's determination that 
there was no medical evidence establishing an etiological 
relationship between the disorder and the Veteran's active 
service.  

The Veteran was advised of the denial in April 2004, but he 
did not file a NOD indicating that he disagreed with the RO's 
determinations on these issues.  

Because the Veteran did not appeal the March 2004 RO rating 
decision, it became final as to the evidence then of record 
with regard to the issue of service connection for PTSD, 
depression, anxiety, and a respiratory disorder, and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran filed the instant petition to reopen the claim of 
service connection for a psychiatric disorder in August 2005, 
and he filed the petition to reopen his claim of service 
connection for a respiratory disorder in December 2005.  

Regarding petitions to reopen filed on or after August 29, 
2001, such as this one, the provision of 38 C.F.R. § 3.156(a) 
define "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d at 
1363.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
hereinabove, and by judicial case law, "new" evidence is 
that which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In the present matter, the evidence associated with the 
claims file since the March 2004 rating decision consists of 
SSA records, private and VA treatment records, "buddy" 
statements, and the Board hearing testimony of the Veteran, 
his son, and his brother.  

The Board finds that these items are "new" evidence because 
they were not before the adjudicator in March 2004.  The 
Board also finds that the new evidence is "material" because 
it directly addresses the reason the claim was denied on the 
last adjudication in March 2004.  

The Board accordingly finds that new and material evidence 
has been received to reopen the claims for service connection 
for a psychiatric disorder and a respiratory disorder.  The 
Veteran's appeal to this extent is allowed.


B.  Entitlement to Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service. 
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

In making its determination, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In addition, service connection may be established on a 
presumptive basis for a disability resulting from exposure to 
an herbicide agent such as Agent Orange.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  

The Secretary of Veterans Affairs has determined that there 
is a presumptive positive association between exposure to 
herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  

On the other hand, the Secretary of Veterans Affairs has 
determined that there is no presumptive positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.   See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 
Fed. Reg. 59, 232-243 (Nov. 2, 1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  

The VA General Counsel has determined that the regulatory 
definition, which permits certain personnel not actually 
stationed within the borders of Vietnam to be considered to 
have served in that Republic, requires that an individual 
actually have been present within the boundaries of the 
country.  

Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam; service on a deep water vessel in waters off the 
shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute "service in the Republic of Vietnam" for the 
purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the 
term "Vietnam era" means the period beginning on February 
28, 1961 and ending on May 7, 1975 in the case of a veteran 
who served in the Republic of Vietnam during that period).  
See VAOPGCPREC 27-97.  

In short, the Veteran must have been physically present on 
the landmass or inland waters of the Republic of Vietnam at 
some point during his service in order to establish 
qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 
1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009).  

In this case, the initial question is whether the Veteran had 
active service in the Republic of Vietnam.  

The Veteran's service personnel record (SPR) shows that he 
was authorized to wear the Vietnam Service Medal (VSM) for 
service in direct support of the Vietnam area of operations 
from February 21, 1966, to May 31, 1966, and Campaign Stars 
for the VSM for participation in Vietnam Advisory Campaign 
and Vietnam Defense Campaign.

The record on appeal also includes orders showing that the 
Veteran was assigned to Patrol Squadron FORTY in April 1966 
and in January 1967.  In addition, there is a certificate 
certifying that the men of Patrol Squadron FORTY participated 
in operations at Cam Ranh Bay, Vietnam, from March to April 
1967.  

Also, in support of his claim, the Veteran submitted numerous 
articles and internet printouts detailing the history of his 
unit's service during the Vietnam War, including in Cam Ranh 
Bay, Vietnam.  

During his Board hearing, the Veteran testified that, during 
his active service from 1966 to 1967, he was assigned to a 
unit in the Philippines.  He was also assigned on temporary 
duty assignment (TDY) to the U.S.S. Currituck, which anchored 
offshore in Cam Ranh Bay in the Republic of Vietnam.  While 
in Cam Ranh Bay, the Veteran testified, he was often required 
to go ashore to obtain supplies and equipment.  

The Veteran's brother also testified at the hearing.  He 
indicated that he served with the Veteran in the same unit 
and went ashore with the Veteran on at least one occasion, 
even though he and the Veteran were not supposed to be in 
Vietnam at the same time.  

In further support of his claim, the Veteran submitted a Cam 
Ranh Bay Enlisted Men's (EM) Club membership card, and he 
presented numerous pictures, some of which he identified as 
having been taken while he was onshore in Vietnam.  

Finally, the Board notes, the Veteran submitted an October 
2009 "buddy" statement from BDB, who wrote that he served 
with the Veteran as a member of Patrol Squadron FORTY during 
its deployment to the Philippines and South Vietnam in 1967.  

According to BDB, personnel assigned to the U.S.S. Currituck 
at Cam Ranh Bay were routinely ordered ashore to obtain 
supplies and other provisions.  In fact, on two distinct 
occasions, he could remember the Veteran going ashore to 
perform repair aboard his aircraft.  BDB reiterated that he 
was certain of the Veteran's presence in Cam Ranh Bay, 
Vietnam.  

In light of this evidence, the Board finds the evidence to be 
at least in a state of relative equipoise in showing that the 
Veteran as likely as not did set foot in the Republic of 
Vietnam. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.313

Accordingly, the Veteran is presumed to have been exposed to 
Agent Orange.  See id. 


Diabetes Mellitus

The medical evidence of record shows that the Veteran is 
currently diagnosed with diabetes mellitus type 2.  In 
particular, a private (non-VA) March 2000 report of 
laboratory results includes a handwritten note by the 
Veteran's treating physician indicating "AODM" or adult-
onset diabetes mellitus.  

Accordingly, the Board finds that by extending the Veteran 
the benefit of the doubt, service connection for type 2 
diabetes mellitus as presumptively due to in-service Agent 
Orange exposure is warranted.  38 C.F.R. §§ 3.307, 3.309.  

The Board recognizes that certain private treatment notes, 
such as a March 2002 nephrology consultation note, list the 
Veteran's diabetes mellitus as "steroid-induced."  

Other treatment notes, however, such as a July 2003 follow-up 
nephrology treatment note, characterize the Veteran's 
diabetes as "steroid-induced in the past."  

Similarly, a January 2005 private endocrinology consultation 
(for thyroid disease) notes that the Veteran had a history of 
steroid-induced diabetes, but the impression was simply that 
of diabetes mellitus type 2.  

Because the treatment records do not clearly establish that 
steroid use was an intercurrent cause of the Veteran's 
diabetes, rather than an aggravating factor, the Board finds 
that service connection is warranted.  


Skin Cancer

With regard to the Veteran's claim of service connection for 
skin cancer, the Board notes that the STR contains an October 
1966 treatment note showing that the Veteran received 
treatment for a rash on his left hand, which was indicated as 
a fungus.  

His discharge physical examination notes the presence of 
several scars which are also noted on the entrance physical 
examination.  Otherwise, clinical evaluation of the skin was 
"normal."  

Following his discharge, the first evidence consists of 
private dermatology notes from January 2003 showing that the 
Veteran was diagnosed with hypertrophic actinic keratosis 
treated by liquid nitrogen.  

Shortly thereafter, a September 2003 private skin biopsy 
revealed right hand dorsum with a squamous cell carcinoma in 
situ, squamoid type, and a junctional melanocytic nevus, 
dysplastic type, with modern melanocytic atypia, on the left 
mid back.  

Private treatment notes from February 2005 also show that the 
Veteran complained of a pink patch on his left chest.  On 
follow-up, the assessment was actinic keratosis on the right 
forearm, right hand, left forearm, and left arm.  A separate 
February 2005 private treatment note also provides a 
diagnosis of palmar eczema.  
 
A February 2005 biopsy report reveals superficial basal cell 
carcinoma, dermal cicatrix.  

In April 2005, the Veteran's private dermatologist wrote a 
letter explaining that the Veteran had had superficial basal 
cell carcinoma of the left upper chest and basal cell 
carcinoma on the right ala.  He underwent electrodessication 
and curettage in March 2005 for the left upper chest, and 
Mohs surgery also in March 2005, for the right ala.  

In support of his claim, the Veteran testified during his 
hearing that he usually worked in the sun during active 
service, often without a shirt.  He did not have sunscreen, 
and his skin was always red and sunburnt.  Following service, 
he had the first growth removed in the 1970's.  He also had a 
tumor removed, which he was told could be from a "leaky 
spine."  He worked indoors post-service as a police officer.  

After carefully reviewing the evidence, as indicated, the 
Board finds that the evidence does not support the claim of 
service connection for skin cancer.  

Importantly, there is no medical evidence suggesting that the 
Veteran's skin cancer is related to his in-service sun 
exposure or Agent Orange exposure.  In fact, the Board notes, 
the Veteran underwent a VA outpatient Agent Orange 
examination in October 2003.  A history of skin cancer was 
not noted, and physical examination of the skin was 
"normal," no lesions.  

In fact, the only evidence of record currently supporting the 
Veteran's claim is his own lay opinion, as indicated.  In 
this regard, the Board points out, the Veteran has not 
asserted that he had symptoms in-service or continuous 
symptoms since service.  

Further, the etiological relationship between the Veteran's 
skin cancer and his active service, to include sun and Agent 
Orange exposure, is not capable of lay observation and is not 
the type of medical question for which lay evidence is 
competent evidence.  

Finally, the Veteran has not identified a contemporaneous 
medical opinion relating his skin cancer to his active 
service, and the record contains no contemporaneous 
descriptions supporting a later medical professional's 
diagnosis or etiology opinion.  

Accordingly, the Veteran's lay statements do not constitute 
competent medical evidence supporting his claim.  See 
Davidson, 581 F.3d at 1316; Jandreau , 492 F.3d at 1376-77.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  



ORDER

The appeal as to the claim of service connection for a liver 
disorder is dismissed.

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  

As new and material evidence has been received to reopen the 
claim of service connection for a respiratory disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  

Service connection for diabetes mellitus type 2 is granted.  

Service connection for skin cancer is denied.  



REMAND

After a careful review of the record, the Board finds that 
the Veteran's claims of service connection for a psychiatric 
disorder, a respiratory disorder, renal disease, peripheral 
neuropathy, and disfigurement of arms and hands, must be 
remanded for further action.

With regard to the issue of service connection for 
disfigurement of the arms and hands, the Board notes that the 
RO issued a rating decision denying the claim in September 
2007.  

In July 2008, the RO received a correspondence from the 
Veteran indicating that he disagreed with the RO's September 
2007 rating decision with regard to the issue.  Thereafter, 
the RO did not issue a SOC addressing the issue.  

The Board notes that when a claimant has filed an NOD and 
there is no SOC on file for those issues, the Board must 
remand, not refer, the issues to the RO for issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  

Because the present Veteran filed an NOD disagreeing with the 
RO's September 2007 rating decision, but there is no SOC on 
file, a remand is required in order to comply with due 
process requirements.  See Manlincon, 12 Vet. App. at 240- 
241.  

Thereafter, RO should return the claim to the Board only if 
Veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).  

With regard to service connection for a psychiatric disorder, 
the Board notes the record on appeal includes the report of 
an October 2003 VA outpatient Agent Orange examination 
showing that the Veteran complained of having had anxiety and 
depression since 1968 with bad dreams and flashbacks.  The 
Veteran reported that he had been hit by lightening during 
active service.  The assessment was PTSD.  

The Veteran also underwent a VA outpatient psychiatric 
consultation in December 2003, during which he complained of 
nightmares related to finding a friend who hung himself 
during service.  The diagnoses were those of PTSD and a mood 
disorder secondary to medical conditions.  Subsequent March 
2004, August 2004, and October 2004 VA psychiatry follow-up 
notes confirm the diagnosis of PTSD and a mood disorder 
secondary to medical conditions.  

In various stressor statements and during his October 2009 
hearing, the Veteran described three stressors as causing his 
PTSD.  These included volunteering at an orphanage in the 
Philippines where the children were disfigured.  He also 
directly witnessed the death of a fellow sailor who was 
crushed by a rolling plane and saw the body of a close friend 
who had committed suicide carried from the hanger.  

The Veteran's wife wrote in a January 2004 letter that she 
knew the Veteran prior to his active service and found that 
he returned depressed, hyper and "not himself"; he had 
trouble sleeping and would walk up with bad dreams.  He had 
continued having depression, insomnia, panic attacks up to 
the present.  

Currently, the RO has not taken steps to verify the Veteran's 
claimed in-service stressors.  Also, the Veteran has not been 
afforded a VA examination to determine whether he has PTSD 
due to a verified in-service stressor.  

Additionally, as indicated, the medical evidence indicates 
that the Veteran may have a psychiatric disorder caused or 
permanently worsened by his medical disabilities.  

In light of the Board's grant of service connection for 
diabetes mellitus, and the possibility that further 
development may result in a grant of service connection for 
other disabilities, the Board finds that remand for a VA 
examination is necessary.  The scheduling of the VA 
examination, however, should be deferred pending the outcome 
of further adjudication of his remaining service connection 
claims.  

With regard to his claims of service connection for renal 
disease, a respiratory disorder, and peripheral neuropathy of 
the bilateral lower extremities, the Board finds that remand 
for a VA examination(s) is necessary because the record 
contains evidence indicating that the disorders may be due to 
the Veteran's service or the service-connected diabetes 
mellitus, type 2.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

With regard to the Veteran's claim of service connection for 
renal disease, the medical evidence shows that he is 
currently diagnosed with end-stage renal disease.  During his 
October 2009 Board hearing, the Veteran testified that he had 
been told that there was at least a fifty-fifty percent 
possibility the disorder was caused by his diabetes mellitus.  

The medical evidence includes an April 2000 nephrology note 
and an August 2000 biopsy report indicating that the Veteran 
had nephritic syndrome that may be due to 
focal segmental glomerulosclerosis (FSGS) and/or a diabetes 
mellitus.  Subsequent treatment notes from the Veteran's 
private nephrologist attribute the Veteran's renal disease to 
FSGS.  

The Board also points out that the Veteran underwent a VA 
Agent Orange outpatient examination in October 2003.  The 
examiner noted that the Veteran had been diagnosed with 
diabetic nephropathy, and her assessment was diabetic 
nephropathy.  

The Board notes that the examiner's assessment appears to be 
based on the Veteran's self-report alone, which is not 
sufficient to support a grant of service connection.  
Further, the subsequent private nephrology treatment notes do 
not provide a diagnosis of diabetic nephropathy.  

In light of this inconsistent medical evidence, the Board 
finds that remand of the Veteran's claim of service 
connection for renal disease is necessary to determine the 
exact nature and likely etiology of the disorder.  

With regard to the claim of service connection for a 
respiratory disorder, the medical evidence shows that the 
Veteran is currently diagnosed with chronic obstructive 
pulmonary disease (COPD).  The Veteran has undergone numerous 
pulmonary function tests (PFTs) and chest X-rays.  

The Board notes that a private May 1995 computed tomography 
(CT) scan revealed a small right pleural effusion and 
infiltrative changes seen in the subcutaneous fat of the 
anterior abdominal wall.  

Also, an August 2002 private chest X-ray revealed the 
appearance of an interstitial infiltrate in both lower lung 
fields, but no pleural effusion, no lobar consolidation, and 
no hilar or mediastinal masses.  A March 2002 private PFT 
report indicates severe restriction with severely reduced 
DLCO suggesting pulmonary parenchymal disease or vascular 
disease.  

Plus, a further chest X-ray study in April 2003 revealed 
interstitial prominence of lungs felt to be chronic; no focal 
pulmonary infiltrates or no pneumothorax seen.  The 
assessment was chronic changes of lungs.  

In support of his claim, the Veteran testified during his 
October 2009 hearing that he lived on a ship for almost 6 
months during active service.  He indicated that the he was 
exposed to fumes and asbestosis on the ship.  Also, he had 
pneumonia in boot camp and then 3 times subsequently during 
service.  He also indicated that he never smoked.  

The record on appeal further includes a January 2004 letter 
from the Veteran's wife who wrote that she had know the 
Veteran to have respiratory problems, including trouble 
breathing and requiring oxygen, during their entire 35 years 
of marriage.  He also had pneumonia "a number of times."

In light of the lay and medical evidence, the Board also 
finds that remand for a VA examination is necessary to 
determine the nature and likely etiology of the Veteran's 
end-stage renal disease and respiratory disorder.  See 
Jandreau, 492 F.3d at 1376-77; See Davidson, 581 F.3d at 
1316; See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

With regard to the peripheral neuropathy of the lower 
extremities, the Board notes, as indicated, that the Veteran 
underwent a VA outpatient Agent Orange examination in October 
2003.  The examiner noted the Veteran complaints of burning 
feet since 1980, and on review of systems, his pertinent 
medical history was noted to include chronic peripheral 
neuropathy.  

On physical examination, the examiner found sensory decreases 
in his feet and lower extremities.  The assessment was 
diabetic peripheral neuropathy.  

The Board notes as indicated above that the examiner's 
assessment appears to be very cursory and based in large part 
on the Veteran's self-report, which is not sufficient to 
support a grant of service connection.  

The Veteran also underwent a VA outpatient primary care 
intake evaluation in June 2005.  The Veteran reported a 
history of peripheral neuropathy with burning of feet, and on 
review of systems, the physician noted paresthesias and 
tingling of the feet.  

The physician also noted that a February 2005 diabetic foot 
examination showed Morton's foot, absent ankle jerks, 2+ 
palpable dorsalis pedis and absent posterior tibial pulses 
bilaterally; able to feel Semmes-Weinstein monofilament at 
all sites, intact position and vibration sensation.  The VA 
physician's assessment was neuropathy.  

In light of this evidence and the Board's grant of service 
connection for diabetes mellitus, the Board finds that remand 
for a VA examination is necessary to determine whether the 
Veteran has peripheral neuropathy of the bilateral 
extremities secondary to this service-connected diabetes 
mellitus.  

In this regard, the Board notes that it does not appear the 
Veteran has undergone electrodiagnostic testing to confirm 
the diagnosis of peripheral neuropathy.  Further, to the 
extent the February 2005 VA physician noted the results of a 
February 2005 VA diabetic foot examination, a copy of the 
results of that examination are not currently associated with 
the claims file.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.

Accordingly, the issues of service connection for a 
psychiatric disorder, a respiratory disorder, renal disease, 
peripheral neuropathy, and disfigurement of arms and hands 
are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO should send the Veteran a 
letter advising him of the information 
and evidence necessary to substantiate 
the remanded claims, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
private (non-VA) health care providers 
who treated him for his claimed 
disabilities.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  The RO should also 
obtain all of the Veteran's VA treatment 
records.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the claims 
file and, if any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the 
record.  Then, the RO must take the 
appropriate steps to issue the Veteran a 
Statement of the Case (SOC) addressing 
the issue of service connection for 
disfigurement of arms and hands.  

This issuance must include all relevant 
laws and regulations, and a complete 
description of the Veteran's rights and 
responsibilities in perfecting an appeal 
in the matter.  Thereafter, if the 
Veteran files a timely Substantive Appeal 
on the issue, the RO should undertake any 
indicated development and adjudicate the 
claim in light of the entire evidentiary 
record, and then issue a Supplemental 
Statement of the Case (SSOC), if 
appropriate.  

4.  The RO should also schedule the 
Veteran for appropriate VA examinations 
to determine the nature and likely 
etiology of the claimed renal disease, 
respiratory disorder, and peripheral 
neuropathy.  

The pertinent evidence in the claims 
file, along with a copy of this remand, 
must be made available to the examiner(s) 
for review.  

Accordingly, the examiner(s) should 
review the pertinent evidence, including 
the Veteran's lay assertions, and also 
undertake any indicated studies.  

(a) With regard to the claimed renal 
disease, the examiner is asked to provide 
a diagnosis and then provide an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosed renal 
disease is due to Agent Orange exposure 
or is otherwise etiologically related to 
the Veteran's active service.  

If the examiner finds that the Veteran's 
renal disease is not due to in-service 
Agent Orange exposure and is not 
otherwise etiologically related to his 
active service, the examiner is asked to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
Veteran's renal disease was caused or 
permanently worsened beyond the natural 
progression of the disorder by the 
Veteran's service-connected diabetes 
mellitus.  In making this determination, 
the examiner is asked to address the 
medical evidence, including an October 
2003 VA Agent Orange examination, and 
various private treatment records 
indicating that the Veteran's renal 
disease may be due to his service-
connected diabetes mellitus. 

(b) With regard to the claimed 
respiratory disorder, the examiner is 
asked to provide a diagnosis for each 
respiratory disorder found to present.  
Also, for each respiratory disease so 
diagnosed, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 
probability of 50 percent or greater) 
that any respiratory disorder is due to 
Agent Orange exposure, asbestos exposure, 
or is otherwise etiologically related to 
the Veteran's active service.  In making 
this determination, the examiner is asked 
to account for the assertions of the 
Veteran and his wife indicating that he 
has had respiratory symptoms during 
service and continuously since his 
discharge.  

(c) With regard to the claimed 
peripheral neuropathy of the bilateral 
lower extremities, the examiner is asked 
to provide a current diagnosis, and then 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
Veteran has peripheral neuropathy of the 
bilateral lower extremities that was 
caused or permanently worsened beyond the 
natural progression of the disorder by 
the Veteran's service-connected diabetes 
mellitus.  

Each examiner is asked to prepare a 
printed (typewritten) report setting 
forth all examination findings, along 
with a complete rationale for all 
opinions and conclusions reached.  
Specific references to the Veteran's 
claims file, including the in-service and 
post-service medical records, and the 
Veteran's lay assertions should be 
provided.  

(5) With regard to the Veteran's claim of 
service connection for a psychiatric 
disorder, to include PTSD, the RO should 
undertake all necessary action to attempt 
to verify the Veteran's claimed PTSD 
stressors.  

(6) Following completion of all of the 
above-requested development, the RO 
should schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and likely etiology of his claimed 
psychiatric disorder.  The pertinent 
evidence in the claims file, along with a 
copy of this remand, must be made 
available to the examiner for review.  

Accordingly, the examiner is asked to 
review the pertinent evidence, including 
the Veteran's lay assertions, and also 
undertake any indicated studies.  

Then, based upon the results of the 
examination, the examiner should provide 
an opinion as to whether the Veteran has 
a current diagnosis of PTSD that is at 
least as likely as not (i.e., there is a 
50 percent probability or greater) due to 
an in-service stressor.  In making this 
determination, the examiner is asked to 
specifically comment on whether the 
Veteran meets each criterion for a 
diagnosis of PTSD as set forth in the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  

Also, if the examiner diagnoses PTSD due 
to an in-service stressor, the examiner 
should identify the specific in-service 
stressor(s) supporting the diagnosis.  

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the Veteran 
has a psychiatric disorder other than 
PTSD that was (1) incurred during the 
Veteran's active service or is 
etiologically related to his active 
service, to include service in the 
Republic of Vietnam, or (2) was caused or 
permanently worsened beyond the natural 
progression of the disorder by a service-
connected disorder(s).  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  Specific references 
to the Veteran's claims file, including 
the in-service and post-service medical 
records, and the Veteran's lay assertions 
should be provided.  

(7) To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

(8) The RO should then readjudicate the 
remanded claims in light of all pertinent 
evidence and legal authority, and 
addressing all relevant theories of 
entitlement.  If any benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case (SSOC), and provide the Veteran and 
his representative, if any, the requisite 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matters, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


